

Exhibit 10.4
 
Employee Restricted Stock
2003 Plan
 
 

 
 2009 Restricted Stock Award
 

 
Dear  [Full Name]:
 
Effective May 13, 2009, you have been awarded [amount] shares of the common
stock, par value $.25 per share, of Centex Corporation (the “Company”).  This
award (the “Award”) is made pursuant to, and subject to the terms and conditions
of, the Centex Corporation 2003 Equity Incentive Plan (as such plan may be
amended from time to time, the “Plan”).  The Shares awarded hereby constitute
Shares of Restricted Stock under the Plan.
 
The Shares of Restricted Stock subject to this Award are subject to a
performance criterion and will be adjusted in accordance with the terms and
conditions set out in Exhibit A.  After determining the adjusted number of
Shares of Restricted Stock subject to this Award in accordance with Exhibit A
(the “Adjusted Shares”), the time-based vesting rules described in the following
paragraph will apply to those shares.
 
The Adjusted Shares will vest under time-based vesting at the rate of 33⅓% per
year on each vesting date, provided you are still employed by the Company or any
of its Affiliates on each such vesting date.  The vesting dates are as
follows:  (1) the date on which the Company’s Compensation Committee or other
applicable body has determined achievement of the performance criterion set out
on Exhibit A (which date will occur no later than May 31, 2010), provided that
if the Pulte Change (as defined in Exhibit A) occurs, the first vesting date
will be March 31, 2010; (2) March 31, 2011, and (3) March 31,
2012.  Notwithstanding the foregoing, if your employment with the Company or any
of its Affiliates is involuntarily terminated in a Severance Event (as defined
below) after the effective time of the Pulte Change but prior to full time-based
vesting on March 31, 2012, then the vesting of a portion of the Adjusted Shares
will be accelerated as provided in the following sentence.  The number of
Adjusted Shares that will accelerate and vest upon your involuntary termination
in a Severance Event is the number of Adjusted Shares that would have vested on
the vesting date immediately following the effective date of your termination as
provided in this paragraph if you were employed on that vesting date.  Any
unvested Adjusted Shares as of the effective date of your involuntary
termination after the Pulte Change shall be forfeited.  For purposes of this
Award, “Severance Event” means the involuntary termination of your employment
under circumstances that would entitle you to severance benefits under a
severance plan, program or agreement maintained by the Company or an Affiliate.
 
In addition, notwithstanding the foregoing, in the event of your death or
Disability while employed by the Company or an Affiliate prior to full
time-based vesting on March 31, 2012, then the vesting of the Adjusted Shares
will be accelerated as provided in the following sentence.  The number of
Adjusted Shares that will accelerate and vest upon your death or Disability is
the total number of Adjusted Shares subject to this Award; provided, however,
that (A) if your death or Disability occurs before the first vesting date which
occurs in 2010 and before the date of the Pulte Change, the Adjusted Shares will
accelerate and vest on the earlier of the first vesting date in 2010 or the date
of the Pulte Change; (B) if your death or Disability occurs on or after the date
of the Pulte Change, the Adjusted Shares will accelerate and vest upon your
death or Disability; or (C) if the Pulte Change does not occur and your death or
Disability occurs before the first vesting date which occurs in 2010, the
Adjusted Shares will accelerate and vest on the first vesting date in 2010.  In
the event of your death, the person or persons to whom the Shares of Restricted
Stock have been validly transferred pursuant to will or the laws of descent and
distribution will have all rights to the Shares of Restricted Stock.
 
Notwithstanding any provisions of the Plan to the contrary, the provisions of
the Plan that provide for (a) termination of restrictions in the event of your
Retirement on or after age 65, and (b) acceleration of vesting upon a Change in
Control, shall not apply to this Award.
 
The restrictions set forth in the Plan and this Award will terminate
coterminously with the time-based vesting or accelerated vesting described
above, unless earlier terminated as described in the Plan or this Award.  The
date on which the restrictions terminate as to vested shares is called the
“Lapse Date”.  Vested Shares will become freely transferable on the day
following the related Lapse Date.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 Employee Restricted Stock
 2003 Plan
 
Except as provided above, you will forfeit all unvested Shares of Restricted
Stock to the Company for no consideration if, prior to the Lapse Date, you cease
for any reason to be an employee of at least one of the employers in the group
of employers consisting of the Company and its Affiliates.
 
The Company may cancel and revoke this Award and/or replace it with a revised
award at any time if the Company determines, in its good faith judgment, that
this Award was granted in error or that this Award contains an error.  In the
event of such determination by the Company, and written notice thereof to you at
your business or home address, all of your rights and all of the Company's
obligations as to any unvested portion of this Award shall immediately
terminate.  If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
 
This Award is subject to the Plan, and the Plan will govern where there is any
inconsistency between the Plan and this Award.  The provisions of the Plan are
also provisions of this Award, and all terms, provisions and definitions set
forth in the Plan are incorporated in this Award and made a part of this Award
for all purposes.  Capitalized terms used but not defined in this Award will
have the meanings assigned to such terms in the Plan.  A copy of the Plan is
available to you upon request to the Law Department during the term of this
Award.  This Award is subject to the Company’s Policy on Recoupment in
Restatement Situations, and you agree that you will comply with the terms of
that Policy.
 
This Award has been signed by the Company and delivered to you, and (when signed
by you) has been accepted by you effective as of May 13, 2009.
 
ACCEPTED
 
CENTEX CORPORATION
 
 
 
 
    [Full Name]  
Timothy R. Eller
Chairman & Chief Executive Officer


 
 
 

--------------------------------------------------------------------------------

 
 Employee Restricted Stock
 2003 Plan

Exhibit A
 
The total number of Shares of Restricted Stock subject to this Award is subject
to reduction and forfeiture if the Company’s performance does not reach a
certain level for the fiscal year ending March 31, 2010.  The performance
criterion is the Company’s cash flow from operations before impairments and
taxes, which is the same performance criterion used under the Company's annual
incentive plan for fiscal 2010.  The percent of the Shares of Restricted Stock
that shall be forfeited (if any) based on the performance criterion is indicated
in the following table:
 
Percent of Cash Flow from Operations Target Achieved
Percent of Shares of Restricted Stock Forfeited
50% or greater
0%
At least 45% but less than 50%
10%
At least 40% but less than 45%
20%
At least 35% but less than 40%
30%
At least 30% but less than 35%
40%
At least 25% but less than 30%
50%
Less than 25%
100%
For performance that is less than 50% (but greater than 25%), the percent of
shares forfeited will be interpolated between the performance levels in the
table above to be consistent with the level of performance achieved.

 
Notwithstanding the foregoing, if the pending combination of the Company with
Pulte Homes, Inc. is consummated on or before December 31, 2009 (the “Pulte
Change”), the above performance criterion shall be deemed satisfied at 100% of
target, and no Shares of Restricted Stock shall be forfeited as a result of
applying the performance criterion.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
